Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 11, and 15-25 are pending as of the response and amendments filed on 6/2/22. Claims 7-10 and 12-14 have been canceled. 
The amendments to the specification to correct for inadvertently omitted material are acknowledged and accepted. 
The nonstatutory double patenting rejection over the claims of copending appl. 17494713 is withdrawn in view of the acceptance of the terminal disclaimer filed on 6/6/22.
The rejection of claims 3, 18, 21, and 25 under 35 USC 112(b) is withdrawn in view of the amendments.
The 102(a)(1) rejection over Clinical Trials is withdrawn in view of the amendments.
The 103 rejection of claims 1-10 and 12-24 over Kabra, USP 9044484 is withdrawn in view of the amendments.
Claims 11 and 25 were previously rejected under 35 USC 103 as being unpatentable over Kabra, USP 9044484 in view of Horn, US 20140378401. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have submitted Horn is generally directed to ophthalmic drug delivery vehicles for suspensions of highly lipophilic or hydrophilic therapeutic agents, and the Office action states Horn teaches NaCl in an amount of .025-.90% and benzalkonium chloride in an amount of .007 w/v%, as required by previously presented claims 11 and 25. Applicants have further argued the office action states brimonidine and brinzolamide are allegedly exemplified in an ophthalmic formulation, identified in para [0271], however, this para doesn’t recite a single formulation, as para [0271] is a chart representing a comparison of visual acuity formulation recovery time between Ex. 1A formulation, and commercial formulations with high contrast and low contrast (para [0270-0273]). Applicants have further argued nothing in para [0271] recites a combination formulation comprising both brinzolamide and brimonidine.

Applicants’ arguments are not found persuasive. The 103 rejection was based on the combined teachings of Kabra and Horn. As discussed in the office action, Kabra teaches treatment of glaucoma comprising administering to the eye of a subject in need thereof a composition comprising both brinzolamide and brimonidine as active agents, and benzalkonium chloride as a preservative. Therefore, the teaching of this combination of active agents for treating elevated intraocular pressure was met by Kabra. Horn was cited for teaching ophthalmic compositions, with hydrophilic or lipophilic ophthalmic drugs, and benzalkonium chloride (BAC) as a preservative, in a concentration of .007 w/v%. Although Applicants’ remarks regarding para [0271] have been considered, the examiner notes that both brimonidine and brinzolamide are mentioned in other passages of Horn as suitable ophthalmic active agents for the composition; see para, [0080], [0084], [0222]. It is maintained that a person of ordinary skill in the art, in consideration of the combined teachings of Kabra and Horn, would have found it prima facie obvious to have treated elevated intraocular pressure in a subject comprising administering to the eye of a subject a composition comprising brimonidine and brinzolamide, at concentrations within those claimed, along with BAC at a concentration of .007 w/v%, because Kabra teaches treating glaucoma comprising administering both brimonidine and brinzolamide, in a composition with BAC as a preservative, while Horn teaches BAC can suitably be present at a concentration of .007 w/v% in ophthalmic compositions, wherein brimonidine and brinzolamide are both taught as suitable active agents. Since Horn teaches BAC can be present in ophthalmic compositions for delivery to the eye at a concentration of .007 w/v%, and doesn’t teach any negative results associated with BAC at this concentration, one of ordinary skill in the art would have found it prima facie obvious to have arrived at the instantly claimed method, with BAC at a concentration of .007 wt%, in the absence of unexpected results.
Applicants’ have argued: “The Office Action further states that Horn teaches benzalkonium chloride as a preferred preservative in an amount of 0.02 w/v% and 0.007 w/v%. The composition referenced by the Office Action as having 0.02 w/v% benzalkonium chloride does not contain brinzolamide or brimonidine, let alone the combination of both of these. See paragraph [0255]. Similarly, the composition referenced by the Office Action as having 0.007 w/v% benzalkonium chloride, citing four paragraphs. The Office Action first points to paragraph [0171], and the relevant section states "the ophthalmological composition comprises ... an ophthalmic drug in an amount of from about 0.25% to about 2.0% w/v.” See paragraphs [0165]— [0171]. The second paragraph cited by the Office Action, [0198] also is directed to compositions comprising an ophthalmic drug. See paragraphs [0192] -[0198]. The next cited paragraph, [0299], provides a comparison effect of different excipients with a composition including brimonidine in an amount of 0.040% and further comprising aceclidine in a concentration of 1.45%, and tropicamide in a concentration of 0.044%. The amount of brinzolamide present in this composition is 5 times lower than the amount required by claim 25, Here, in contrast to the other paragraphs cited above, the embodiment specifically identifies multiple actives, but there is no mention of brinzolamide. In fact, the only mention of brinzolamide in the Horn’s entire specification is as one example therapeutic agent in a group of more than 20 options. See e.g., paragraphs [0084], [0088], [0092], and claim 10. Horn does not provide any suggestion or teaching to direct a person or ordinary skill in the art to look to administer a composition containing both brinzolamide and brimonidine. There is simply no teaching or suggestion in Horn for a person of ordinary skill in the art to provide a composition with brinzolamide and brimonidine with the required amounts of benzalkonium chloride and other excipients listed in the present claims. And, similarly, there would be no motivation for a person of ordinary skill in the art to look to combine Horn with Kabra to form such a composition. Accordingly, Applicant respectfully submits that claims 11 and 25 are free of the cited art and are allowable”.
Applicants’ arguments are not found persuasive. As discussed in the previous action, Kabra does teach the combination of brinzolamide and brimonidine, along with BAC as a preservative, for treating glaucoma; Applicants’ arguments Horn doesn’t expressly teach the combination of brimonidine and brinzolamide is thus not found persuasive, because this limitation is already met by Kabra. Moreover, it is maintained by the examiner that Horn teaches brinzolamide and brimonidine as ophthalmic active agents. Applicants have referred to para [0255], wherein a preferred embodiment of a formulation is taught; Applicants appear to be suggesting that because neither brinzolamide nor brimonidine are cited in para [0255], the claimed method would not have been prima facie obvious. This point is not found persuasive, because as discussed earlier, the combination of brinzolamide and brimonidine, in an ophthalmic composition with BAC for treating glaucoma, has already been taught by the primary reference cited in the rejection, Kabra. Additionally, examples and preferred embodiments don’t negate the teachings of a reference’s broad disclosure. See MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicants’ argument the example shown in para [0299] of Horn teaches a concentration of brimonidine that is five times lower than the concentration recited by claim 25 is also not persuasive, because as discussed in the office action, Kabra teaches the combination of brimonidine and brinzolamide, and teaches the concentration of active agents as  0.01, 0.1, or 1.0 w/v% (col. 9, line 56-col. 10, line 5, Table A). Therefore, it would have been prima facie obvious to one of ordinary skill in the art that the range of 0.01-1.0 w/v% of therapeutic agent in Kabra for treatment of elevated IOP would have been acceptable, and one of ordinary skill in the art would have arrived at a concentration of 0.2 wt% brimonidine tartrate as recited by instant claim 25, by routine experimentation. Applicants’ argument there is only one mention of brinzolamide in the Horn’s entire specification as one example therapeutic agent in a group of more than 20 options is not found persuasive, because as discussed earlier, the rejection was based on the combined teachings of Kabra and Horn, not just the teachings of Horn, and Kabra clearly teaches the combination of brinzolamide and brimonidine for treating glaucoma. Additionally, Applicants’ argument Horn does not provide any suggestion or teaching to direct a person or ordinary skill in the art to look to administer a composition containing both brinzolamide and brimonidine is similarly not found persuasive, because this limitation is already met by Kabra. Moreover, as maintained by the examiner, Horn does include brimonidine and brinzolamide as ophthalmic active agents for the drug delivery composition. Applicants’ argument there would have been no motivation to combine Kabra with Horn is not found persuasive, because these references are analogous in that they disclose ophthalmic compositions comprising active agents having utility for treating glaucoma, for delivery to the eye. Additionally, both references exemplify BAC as a preservative. As Horn teaches BAC can be incorporated at a concentration of .007 w/v%, and doesn’t teach any negative consequences of having BAC at this concentration in the ophthalmic composition, it would have been prima facie obvious to a person of ordinary skill in the art, in view of the combined teachings of Kabra and Horn, to have arrived at the claimed method of treatment, and have adjusted the concentration of BAC to about .007 wt% by routine experimentation, in the absence of evidence indicating the criticality of the claimed range. See MPEP 2144.05(II)A: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Due to the amendments, the 103 rejection over Kabra in view of Horn is modified, as shown in the office action below. 
Claims 1-6, 11, and 15-25 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11, and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabra, USP 9044484 B2 (patented 6/2/2015, cited in the IDS) in view of Horn, US 20140378401 A1 (publ. 12/25/2014). Both references are of prior record. 
The claims are drawn to a method of treating elevated intraocular pressure (IOP) in a mammalian eye comprising administering an effective amount of a pharmaceutically and ophthalmologically acceptable composition to the eye no more than twice per 24-hour period, the composition comprising: (a) a pharmaceutically and ophthalmologically acceptable brinzolamide compound in an amount of about 0.1-10 wt% of the composition; and (b) a pharmaceutically and ophthalmologically acceptable brimonidine compound in an amount of about 0.01-0.5 wt% of the composition, and c) benzalkonium chloride in an amount of about 0.007 wt%-about .02 wt% of the composition, wherein performing the method results in an effect that (1) is bioequivalent or (2) results in a greater bioavailability of the brinzolamide compound, the brimonidine compound, or both, than the administration of a reference product comprising the same amount of a brinzolamide compound and the same amount of brimonidine compound that is administered three times per 24-hour period; and wherein the composition is in the form of a suspension comprising brinzolamide in an amount of about 0.1 wt%, brimonidine tartrate in an amount of about 0.2 wt%, boric acid in an amount of about 0.3 wt%, propylene glycol in an amount of about 0.75 wt%, tyloxapol in an amount of about 0.025 wt%, carbomer in an amount of about 0.4 wt%, mannitol in an amount of about 0.3 wt%, sodium chloride in an amount of about 0.025 wt%, benzalkonium chloride in an amount of about 0.007 wt%, and water. 
Kabra teaches ophthalmic compositions comprising at least two different polyols in conjunction with borate, and a low concentration of benzalkonium chloride (referred to as BAC; Title & abstract; col. 1, lines 15-34). Kabra teaches the first polyol to be selected from mannitol, sorbitol, or a combination thereof, and a second polyol to be selected from propylene glycol, glycerine, or a combination thereof, with the concentration of borate taught as less than 0.5 w/v%, and the concentration of BAC taught to range from greater than 0.00001 w/v% but less than 0.005 w/v% (col. 3, lines 25-37; col. 4, lines 45-54). Kabra teaches the compositions to comprise various types of ophthalmic therapeutic agents, including brinzolamide and brimonidine tartrate (col. 7, lines 14-23), and that the compositions are particularly useful for the treatment of glaucoma (col. 7, lines 33-34). Kabra exemplifies a composition comprising both brinzolamide (1 wt/v%) and brimonidine (0.15 wt/v%) as active agents; the composition further comprises Carbopol (a carbomer, 0.4 wt/v%), tyloxapol (0.025 w/v%), mannitol (0.3 wt/v%), propylene glycol (0.75 wt/v%), boric acid (0.3 wt/v%), sodium chloride, NaOH and/or HCl as buffers, and purified water (col. 15-16, Table H). The teaching of propylene glycol in an amount of 0.75 wt/v%, and boric acid in an amount of 0.3 wt/v% meets the limitation of a borate polyol complex in an amount within the range of about 0.5-6 wt% recited by instant claim 3. The teaching of propylene glycol in an amount of 0.75 wt/v%, and mannitol in an amount of 0.3 wt/v%, for a total polyol content of 1.05 wt/v% meets the limitation of instant claim 17, wherein the total amount of polyol ranges between about 0.6-2.2 wt%. Applicants’ specification defines “about” as ± 10% of the indicated value (para [0024]). Kabra further teaches an example formulation wherein the concentration of therapeutic agent is 0.01, 0.1, or 1.0 w/v% (col. 9, line 56-col. 10, line 5, Table A). Kabra’s teaching of tyloxapol meets the claimed limitation of a solubilizer (claim 24); Kabra’s teaching of Carbopol meets the claimed limitation of a viscosity enhancer (claim 24); Kabra’s teaching of sodium chloride meets the claimed limitation of a tonicity agent (claim 24). Kabra teaches the amounts of borate in the composition provide desired buffering (col. 5, lines 51-64). Therefore, Kabra’s teaching of borate in the composition meets the limitation of claim 24 of a buffer; and the teaching of BAC meets the limitation of claim 24 of a preservative. Kabra teaches administration to an eye of a mammal or human having elevated IOP a composition as described above is typically at least once per day, possibly two to three times daily (col. 9, lines 14-30).  Kabra further teaches an example formulation wherein the concentration of therapeutic agent is 0.01, 0.1, or 1.0 w/v% (col. 9, line 56-col. 10, line 5, Table A). Therefore, it would have been prima facie obvious to one of ordinary skill in the art that the range of 0.01-1.0 w/v% of therapeutic agent in Kabra for treatment of elevated IOP would have been acceptable, and one of ordinary skill in the art would have arrived at a concentration of 0.2 wt% brimonidine tartrate, and 1 wt% brinzolamide as recited by instant claim 25, by routine experimentation. 
However, benzalkonium chloride in an amount of about 0.007 wt% of the composition; and wherein the composition is in the form of a suspension comprising sodium chloride in an amount of about 0.025 wt%, and benzalkonium chloride in an amount of about 0.007 wt% is not explicitly taught by Kabra.
Horn teaches ophthalmic formulations for the delivery of hydrophilic drugs (Title & abstract; para [0001]). Horn teaches the ophthalmic formulations to comprise an alpha-2 adrenergic receptor agonist, a salt, and a nonionic surfactant (para [0022-0025]), with brimonidine exemplified as an alpha-2 adrenergic receptor agonist (para [0222]). Other acceptable ophthalmic drugs include brinzolamide (para [0080], [0084]), and both brimonidine and brinzolamide are exemplified in the ophthalmic formulation (para [0271]). The use of the ophthalmic formulations for treating glaucoma and elevated IOP are exemplified (para [0026], [0265], [0269]). Horn teaches that preferably the formulations include a tonicity agent, which is preferably sodium chloride (para [0029]), and that the concentration of sodium chloride ranges from about 0.025-0.90 wt% (para [0052], [0056]). Horn further teaches the inclusion of a preservative, with benzalkonium chloride taught to be preferred (para [0243], [0248]). Horn teaches preferred embodiments wherein the concentration of benzalkonium chloride is 0.02 w/v% (para [0255], Ex. 1), and 0.007 wt/v% (para [0171], [0198], [0299], Ex. 8).  
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have adjusted the concentration of sodium chloride in the composition administered to treat elevated IOP in a subject as taught by Kadra to 0.025 wt%, and to have adjusted the concentration of BAC to 0.007 wt%, in view of the teachings of Horn. Horn, similarly to Kadra teaches ophthalmic compositions for treating conditions such as elevated IOP and glaucoma, with brimonidine and brinzolamide as active agents, along with sodium chloride as a tonicity agent and BAC as a preservative. Horn further teaches 0.025 wt/v% of sodium chloride, and 0.007 wt/v% BAC as acceptable for such compositions. Thus, one of ordinary skill in the art would have understood from the teachings of Horn that adjustment of sodium chloride to a concentration of 0.025 wt/v%, and BAC to 0.007 wt/v% in the method of treatment of Kadra would have been acceptable, and would have made such adjustments by routine experimentation, with a reasonable expectation of success. 
Regarding the limitation of claim 1, “wherein performing the method results in an effect that (1) is bioequivalent or (2) results in a greater bioavailability of the brinzolamide compound, the brimonidine compound, or both, than the administration of a reference product comprising the same amount of a brinzolamide compound and the same amount of brimonidine compound that is administered three times per 24-hour period”; the limitation of claim 2, “wherein the composition is administered once per day but still results in an effect that is bioequivalent or results in greater bioavailability of the brinzolamide compound, the brimonidine compound, or both, when compared to application of the reference product three times per day”; the limitation of claim 18, “wherein the method provides a statistically significant greater bioavailability of the brinzolamide compound, the brimonidine compound, or both as compared to the reference product”; the limitation of claim 19, “wherein the reference product comprises 1 wt% brinzolamide, 0.2 wt% brimonidine tartrate, 0.003 wt% benzalkonium chloride, propylene glycol, carbomer, boric acid, mannitol, sodium chloride, tyloxapol, purified water, and optionally hydrochloric acid and sodium hydroxide used to adjust pH”; the limitation of claim 20, “wherein the reference product is a product approved by FDA under NDA #204251 as of October 1, 2020”; the limitation of claim 21, “wherein the composition has a significantly significant greater bioavailability of the brinzolamide compound, the brimonidine compound, or both as compared to the reference product”; the limitation of claim 22, “wherein the reference composition comprises 1 wt% brinzolamide, 0.2 wt% brimonidine tartrate, 0.003 wt% benzalkonium chloride, propylene glycol, carbomer, boric acid, mannitol, sodium chloride, tyloxapol, purified water, and optionally hydrochloric acid and sodium hydroxide used to adjust pH”; the limitation of claim 23, “wherein the reference product is a product approved under NDA #204251 as of October 1, 2020”,  Kabra teaches treatment of the same patient population with a composition that would have been prima facie obvious to the one administered in the instant claims, e.g., treatment of the same patient population with the same ophthalmic suspension comprising the same active agents in the same concentrations, in further consideration of the teachings of Horn. It would have been reasonably expected by one of ordinary skill in the art that the results of Kabra’s method of treatment, in view of the adjustment of NaCl and benzalkonium chloride to .025 wt% and .007 wt%, respectively, in view of the teachings of Horn, would have been the same as recited by the instant claims 1-2 and 18-23. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1-6, 11, and 15-25 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627